                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 19-10053-RGS

                                SEAN E. JELEN

                                      v.

 WILLIAM A. VISOVICH, JAIME BOWER, SUSAN JELEN, and QUEENS
                        COUNTY CLERK

                      MEMORANDUM AND ORDER

                              January 15, 2019

      For the reasons stated below, the court denies plaintiff’s motions for

preliminary injunction and to proceed in forma pauperis. If plaintiff wishes

to proceed with this action, he must file an Application to Proceed in District

Court Without Prepaying Fees or Costs accompanied by a certified copy of

his prison account statement.

                                BACKGROUND

      On January 9, 2019, plaintiff Sean E. Jelen, an inmate now in custody

at FMC Devens, filed his self-prepared complaint. With the complaint, Jelen

filed motions for preliminary injunction and to proceed in forma pauperis.

The complaint names as defendants a New York judge (William Viscovich),

a New York court-appointed attorney (Jaime Bower), Jelen’s spouse who

resides in Pennsylvania (Susan Jelen), and an unnamed clerk of Queens
County, New York. Jelen contends that this Massachusetts federal court has

both federal question jurisdiction as well as diversity jurisdiction. With the

complaint, Jelen filed motions to proceed in forma pauperis and preliminary

injunctive relief.

      Jelen’s 84-page, handwritten complaint concerns a number of actions

and inactions by the defendants during matrimonial and/or child custody

proceedings in New York. Jelen alleges civil rights violations and contends

that he is not seeking this federal court’s intervention in the state

matrimonial case.     Jelen contends that he is unable to overcome certain

obstacles in the New York litigation and seeks relief for the alleged violation

of his right to due process and access to the courts. For relief, Jelen seeks to

have this court (1) enjoin the defendant judge and attorney from contacting

Jelen for 90 days; (2) order the defendant judge to provide Jelen with

instructions, rules of procedure and forms; (3) order the attorney to provide

Jelen with the file related to Jelen’s minor child; and (4) order the defendant

county clerk to provide Jelen with all filing instructions for court papers. See

Complaint, page 78-79.

      A search of the federal Judiciary's Public Access to Court Electronic

Records (PACER) service reveals that Jelen previously filed a complaint

against Judge Viscovich and attorney Bower in the United States District


                                       2
 
Court for the Eastern District of New York which was sua sponte dismissed

without prejudice for lack of subject matter jurisdiction. See Jelen, et al. v.

Viscovich, et al., No. 18-2814 (E.D.N.Y Jun. 1, 2018),  appeal filed, No. 18-

1809 (2d Cir. Jun. 18, 2018).

      PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTIVE RELIEF

      Jelen’s complaint includes the same request for relief as found in his

motion for preliminary injunctive relief. Jelen seeks to have this court (1)

enjoin the defendant judge and defendant attorney from contacting Jelen for

90 days; (2) order the defendant judge to provide Jelen with instructions,

rules of procedure and forms; and (3) order the defendant attorney to

provide Jelen with the file related to Jelen’s minor child.

      Preliminary injunctions may not be issued without notice to the

adverse party, and the complaint has not been served on the defendant. See

Fed. R. Civ. P. 65(a)(1). To the extent Plaintiff seeks an ex parte temporary

restraining order, such relief may be sought pursuant to Fed. R. Civ. P. 65(b).

A temporary restraining order (“TRO”) is an order issued without notice to

the party to be enjoined that may last no more than 14 days. Fed R. Civ. P.

65(b)(2). A TRO may issue without notice only if "specific facts in an affidavit

or a verified complaint clearly show that immediate and irreparable injury,

loss, or damage will result to the movant before the adverse party can be


                                       3
 
heard in opposition." Fed. R. Civ. P. 65(b)(1)(A). Even where a plaintiff

makes a showing of "immediate and irreparable" injury, the Court cannot

issue a TRO without notice to the adverse parties unless the plaintiff

"certifies in writing any efforts made to give notice and the reasons why it

should not be required." Fed. R. Civ. P. 65(b)(1)(B). The Court notes that

there is no certification in writing of any effort Jelen has made to provide at

least informal notice to the defendants Viscovich and Bower, and there are

no details as to the reasons why such notice should not be required in view

of an immediate and irreparable need for injunctive relief. See Fed. R. Civ P.

65(a)(1).

      In addition to notice to the adverse parties, motions for injunctive relief

must be accompanied by a memorandum in support addressing the four

requirements for injunctive relief: “(1) a substantial likelihood of success on

the merits, (2) a significant risk of irreparable harm if the injunction is

withheld, (3) a favorable balance of hardships, and (4) a fit (or lack of

friction) between the injunction and the public interest.” Nieves-Marquez v.

Puerto Rico, 353 F. 3d 108, 120 (1st Cir. 2003). In order to secure injunctive

relief, Jelen must establish that he is likely to succeed on his claims. This he

has not done.




                                       4
 
      Here, Jelen’s complaint is likely subject to dismissal for many of the

same reasons outlined in the June 1, 2018 sua sponte dismissal of the

complaint he filed in the Eastern District of New York. Because the Court

finds that Jelen has not shown a reasonable likelihood of success on the

merits, the Court does not need to reach the other factors in determining

whether to issue a temporary restraining order. Sindicato Puertorriqueno

de Trabajadores v. Fortuno, 699 F.3d 1, 10 (1st Cir. 2012).

                                    FILING FEE

      Jelen filed a handwritten application to proceed in forma pauperis,

however, it is not signed under the pains and penalties of perjury. Any

plaintiff moving to proceed without prepayment of the filing fee must submit

an affidavit that “includes a statement of all assets such prisoner possesses

[showing] that the person is unable to pay such fees or give security therefor”

and “state[s] the nature of the action, defense or appeal and affiant’s belief

that the person is entitled to redress.” 28 U.S.C. § 1915(a)(1). Where, as here,

the plaintiff is a prisoner, a motion for waiver of prepayment of the filing fee

must be accompanied by “a certified copy of the trust fund account statement

(or institutional equivalent) for the prisoner for the 6-month period

immediately preceding the filing of the complaint . . . obtained from the




                                       5
 
appropriate official of each prison at which the prisoner is or was confined.”

28 U.S.C. § 1915(a)(2).

      Unlike other civil litigants, prisoner plaintiffs are not entitled to a

complete waiver of the filing fee, notwithstanding the grant of in forma

pauperis status. Based on the information contained in the prison account

statement, the Court will direct the appropriate prison official to withdraw

an initial partial payment from the plaintiff’s account, followed by payments

on a monthly basis until the entire $350.00 filing fee is paid in full. See 28

U.S.C. § 1915(b)(1)-(2). Even if the action is dismissed upon a preliminary

screening, see 28 U.S.C. §§ 1915(e)(2), 1915A, the plaintiff remains obligated

to pay the filing fee, see McGore v. Wrigglesworth, 114 F.3d 601, 607 (6th

Cir. 1997) (§ 1915(b)(1) compels the payment of the fee at the moment the

complaint is filed).

      Plaintiff is forewarned that his right to pursue further relief in federal

court at public expense will be greatly curtailed if he has three actions or

appeals dismissed on grounds they were frivolous, malicious, or failed to

state a claim upon which relief may be granted. See 28 U.S.C. S 1915(g). In

such cases, a prisoner litigant may not file suit in federal court without

prepaying the filing fee unless he is in imminent danger of serious physical

injury. Id.


                                       6
 
      If Jelen wishes to proceed with the instant action, he will be granted

additional time either to (1) pay the $400.00 filing and administrative fees;

or (2) file an application to proceed in forma pauperis accompanied by a

certified prison account statement.

                                   ORDER

      For the foregoing reasons, it is hereby ORDERED

      1.    Plaintiff’s Motion for Preliminary Injunction is DENIED; and

      2.    Plaintiff’s Motion to proceed in forma pauperis is DENIED. If

plaintiff wishes to proceed with this action, within 28 days of this

Memorandum and Order, plaintiff either shall (i) pay the $400.00 filing and

administrative fees; or (ii) file a renewed Application to Proceed in District

Court Without Prepaying Fees or Costs and a certified copy of his prison

account statement. Failure of the plaintiff to comply with these directives

may result in the dismissal of this action.

                                      SO ORDERED.

                                      /s/ Richard G. Stearns
                                      UNITED STATES DISTRICT JUDGE 




                                       7
 
